Citation Nr: 0200301	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  98-16 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs (VA) 
benefits, including accrued benefits based upon recognition 
as the veteran's spouse prior to his death.  


REPRESENTATION

Appellant represented by: Ramiro S. Osorio, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend
Appellee, the veteran's son and a friend


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran, who had recognized guerrilla and Philippine Army 
service from December 1941 to April 1942 and from July 1943 
to April 1946, died in April 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 administrative 
decision by the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant death 
benefits as the surviving spouse of the veteran.  The 
appellant had also appealed an earlier determination by the 
RO that found she was not entitled to recognition as the 
spouse of the veteran prior to his death.  

This is a contested claim since allowance of the appellant's 
appeal could result in a loss of benefits to the appellee, 
whom the RO recognized as the veteran's surviving spouse.  As 
a simultaneously contested claim, special procedural 
regulations are applicable.  Under 38 C.F.R. § 19.100 (2001), 
all interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101 (2001), upon 
the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  Pursuant to 38 
C.F.R. § 19.102 (2001), when a substantive appeal is filed in 
a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 
38 U.S.C.A. § 7105A (West 1991).  Further, if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimant and their representative, if 
any, will be allowed to present opening testimony and 
argument; the appellant will then be allowed an opportunity 
to present testimony and argument in rebuttal.  38 C.F.R. § 
20.713(a) (2001).  The record in this case shows that both 
the appellant and the appellee were provided with a statement 
of the case, the appellee was advised of the substance of the 
appellant's appeal, and, both parties have been afforded 
opportunity to attend a hearing or to otherwise offer 
argument pertinent to the matter on appeal.  A transcript of 
the June 2001 hearing testimony offered by the appellant and 
the appellee, along with other individuals, has been 
associated with the claims file.  Accordingly, the RO has 
fully complied with the above-cited procedures.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  In 1954 the veteran abandoned the appellee and thereafter 
entered into a spousal relationship with [redacted] until her 
death in 1975.

3.  In November 1980, the veteran underwent a ceremonial 
marriage to the appellant.

4.  The appellant's marriage to the veteran in November 1980 
was not valid under the law of the Philippines as he lacked 
the legal capacity to marry.

5.  The appellant was aware of a legal impediment to her 
marriage to the veteran in 1980 and that marriage may not be 
deemed valid.


CONCLUSION OF LAW

The appellant is not a proper claimant for purposes of 
entitlement to recognition as a spouse or surviving spouse of 
the veteran for purposes of VA benefits, including accrued 
benefits.  38 U.S.C.A. §§ 101(3) (31), 103, 1115, 5103A, 5121 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.205, 3.1000; 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, (2000).  This law rewrites the 38 
U.S.C.A. §§ 5100-5107 duty to assist provisions to eliminate 
the well-grounded claim requirement and requires the 
Secretary to provide additional assistance in developing all 
facts pertinent to a claim for benefits under Title 38 of the 
United States Code.

Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45630-32 (August 29,2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.   

Although the RO did not re-adjudicate this claim subsequent 
to the enactment of the VCAA, both the appellant and the 
appellee in this case were provided notice of the applicable 
laws and regulations.  The RO has obtained all relevant 
evidence that has been identified by the parties and there is 
no indication in the record that there is any additional 
evidence that has not already been associated with the claims 
file.  Furthermore, both parties have presented testimony in 
this matter.  The Board finds that appellate review at this 
time, without initial RO adjudication after enactment of the 
VCAA, will not result in any prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In essence, VA has satisfied 
its duty to notify and assist in this case.  Further 
development and further expending of VA resources is not 
warranted as the circumstances of this case indicate that a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In order to establish her status as a claimant for the 
purposes of establishing entitlement to VA death benefits, 
the appellant must submit evidence of a valid marriage to the 
veteran under the laws of the appropriate jurisdiction.  See 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The 
validity of a marriage is determined based upon the law of 
the jurisdiction where the parties reside at the time of 
marriage or when the rights to benefits accrued.  38 C.F.R. 
§ 3.1(j).  There are various methods in which a valid 
marriage may be established for VA benefit purposes.  See 
38 C.F.R. § 3.205.

In this case the relevant facts may be briefly summarized.  
The veteran, who died in April 1997, was married to the 
appellant in November 1980 after living with her since the 
mid-1970's.  The record contains a marriage contract signed 
by both the appellant and the veteran, which characterizes 
the veteran as a widower and the appellant as "single."  
A parish priest solemnized the marriage.  

In statements to include depositions and testimony provided 
at her hearing in June 2001, the appellant has urged the 
Board to recognize her as the veteran's legal surviving 
spouse.  She has testified that she married the veteran 
following the death of his former spouse, [redacted], and lived 
with him until 1996, at which time she separated from the 
veteran due to marital discord involving his association with 
a younger woman.  She also testified in June 2001 that while 
she lived with another individual, O. M., prior to her 
marriage to the veteran and bore that individual two 
children, they were never legally married.  

In statements to include her deposition and testimony offered 
at the June 2001 hearing, the appellee has maintained that 
she was legally married to the veteran during World War II 
and bore him a son in 1950.  She has averred that the veteran 
abandoned her in 1954 to look for another woman and only 
returned briefly in 1986 to obtain her signature on documents 
related to his pension.  She has testified that after the 
veteran's abandonment she did not thereafter enter into any 
relationship with another man as if they were husband and 
wife.  

Evidence of record includes a copy of a signed marriage 
contract between the veteran and the appellee reflecting a 
marriage between them that was solemnized by a parish priest 
in February 1944.  A certification of this marriage by the 
Office of the Municipal Civil Registrar was received in June 
1998.  Further in a January 1946 affidavit, the veteran swore 
that he was married to the appellee in February 1944 at 
Tarlac, and was not then divorced or separated from her.  
Further affidavits on file, signed by comrades of the veteran 
in January 1946, attest to the marriage of the veteran and 
the appellee in February 1944.

Also on file is a marriage contract between the appellant and 
the veteran that was solemnized by a parish priest in 
November 1980.  An apparent photograph of the veteran and the 
appellant's wedding ceremony has also been submitted into 
evidence. 

In a statement received from the veteran in 1983, in 
connection with a request by the RO for documents relating to 
his dependents, the veteran stated that he and the appellee 
were not legally married but only lived together beginning in 
1944, and that in 1950 she left him.  He further stated that 
he thereafter married [redacted] in 1960 and together they had 
seven children.  He further stated that when [redacted] died in 
1975 he married the appellant and had one child by her.   

In July 1995 the veteran informed the RO that the appellant 
left their home with all of her belongings in June 1995 while 
he was out jogging.  He requested that the RO cancel her as 
his dependent/beneficiary "as it was her fault that she left 
me."  In a statement received in August 1995 in support of a 
claim for apportionment of the veteran's VA benefits the 
appellant stated that "the veteran drove away the 
undersigned because he is maintaining a paramour in our 
conjugal home."

In a supporting statement to her claim for apportionment 
dated in August 1995 the appellant listed F. as a "son in a 
former marriage" and indicated apparently with respect to 
that earlier marriage that she is a widow.  In a related 
Declaration of Status of Dependents, she reported an existing 
marriage to the veteran and a past marriage to O. M. and 
indicated that this marriage terminated as a result of O. 
M.'s death.  

The veteran in an August 1995 statement further elaborated on 
his relationship with the appellant.  The veteran stated that 
they joined together as husband and wife in June 1975 but did 
not get legally married until November 1980.  He added that 
at the time he married the appellant he was unaware that she 
had a first husband from whom she bore two children.  He 
requested that the appellant be canceled as his beneficiary 
"because she got her first husband..."  

In a deposition dated in October 1995 the appellant claimed 
she married the veteran in 1978 and that after 21 years of 
marriage he sent her away.  She denied abandoning the veteran 
but indicated that the veteran was aware of her leaving and 
made no effort to stop her.  When asked how many times she 
was legally married the appellant responded "twice."  She 
said she was married first to O. M. and after his death she 
married the veteran approximately 15 years later.  When asked 
by a VA field examiner whether in marrying the veteran she 
submitted a death certificate showing her first husband had 
died, she responded that she did not.  She stated that they 
had been separated for many years prior to his death and that 
she did not know his date of death as she only heard about it 
from knowledgeable persons.  When asked by the field examiner 
if her first husband was really dead she responded that "he 
may be dead" but went on to indicate that she had essentially 
limited knowledge of his actual death.

In an October 1995 deposition the veteran stated that he was 
married three times.  He said his first wife was [redacted] 
who died in 1945.  He said he then married [redacted] and after 
her death in 1975 he married the appellant in 1985.  With 
respect to the appellee he said he did not legally marry her 
as it was wartime and he "could not go to town for the 
marriage ceremony.  The marriage contract was only made by 
them."  He did not further elaborate.  When the veteran was 
asked if he believed the first husband of the appellant was 
still alive he stated 

I already asked her before about the 
death certificate of her first husband 
but she could not produce.  In fact in 
our marriage contract, she listed her 
marital status as single.  It was already 
late when I discovered that she had a 
previous marriage.  I also heard from her 
former neighbors...that her first husband 
was still alive sometime in 1983.  

In a deposition in May 1996 the appellant again stated that 
she was legally married twice.  She stated that her first 
marriage was to O. M. in a civil ceremony at Quezon City Hall 
officiated by a judge in the middle part of 1963 and that her 
second marriage was to the veteran in November 1980.  When 
asked if she told the veteran about her first husband when 
she married the veteran, she responded:

Yes, I told him that I was previously and 
legally married and that I had two 
children with O.M. who deserted me when I 
was five months pregnant with our son, 
[redacted]. 

She added that she lived with O. M. in the house of her 
parents until he left her in 1965.  She said that she 
indicated in her marriage contract with the veteran that she 
was single because O. M. had by that time deserted her for 
the last 15 years and that the veteran had told her to 
declare herself as such.  She stated that she became informed 
of the death of her first husband by former neighbors before 
she and the veteran started living together.

In May 1996, brothers of the appellant informed a VA field 
examiner that the appellant's first husband O. M. left her 
approximately 30 years earlier and did not return.  They were 
unaware of O. M.'s present whereabouts.  

In a letter dated in September 1996 the appellant, in 
connection with her claim for an apportionment of the 
veteran's VA benefits, stated 

while it is true I was previously married 
to...[O. M.]...we had long been separated 
before I married...[the veteran]...in 
1980 having been deserted by him...in 
1963.  Since that time, I had not seen or 
heard from him, or about him.  I did not 
know of his whereabouts up to this date.  

In November 1996 the RO informed the appellant that her 
marriage to the veteran was found by VA to be null and void 
as she had a prior subsisting marriage to O. M. and that she 
was not free to marry the veteran.  In response to this 
notification the appellant submitted a certification from the 
Quezon City Civil Registry Office dated in October 1996 
certifying that while their records were intact their office 
had no records of a marriage on December 13, 1964 between 
O. M. and the appellant in their office.  In a related letter 
in November 1996 the appellant stated contrary to prior 
statements provided by her, that prior to her marriage to the 
veteran "I have never been married."

In her substantive appeal to the Board, the appellant 
recanted her earlier statements indicating a prior marriage 
to O. M., asserting that she was never married to this 
individual and indicated that she made these earlier 
statements seeking to protect her two children who were 
brought up believing their mother was married to O. M.  It 
was also contended that assuming arguendo that the appellant 
was married to O. M., his desertion of her for 17 long years 
entitled her under existing laws the right to marry the 
veteran.

The veteran's certificate of death dated in April 1997 shows 
that the veteran died of cardiopulmonary arrest secondary to 
multi-organ failure secondary to sepsis.  His "civil status" 
at death is indicated to be "widowed."  

An interview with the appellant's son by a VA field examiner 
in February 1997 disclosed that he had no idea whether O. M. 
and his mother had ever been legally married and that he did 
not know the whereabouts of O. M.  The appellant's daughter, 
when contacted in May 1997, acknowledged that her mother had 
children from O. M. but stated that she was definitely never 
married to him.  

In a deposition dated in May 1999 the veteran's younger 
brother, [redacted], stated that the veteran married the 
appellee during World War II and that they lived together as 
husband and wife until such time as they separated.  He said 
he could not say who was at fault in creating the separation 
but could only say that the appellee never remarried.  In her 
deposition in May 1999 the appellee stated that the veteran 
abandoned her and his son when his son was only 5 years old 
(approximately 1955) and that he only came back in 1986 to 
secure signatures of his fellow soldiers on papers he brought 
with him.  She said that she was presently unmarried.

Other relatives and former neighbors of the veteran 
interviewed by a VA field examiner in May 1999 corroborated 
the appellee's account of the veteran's abandonment of her 
and his subsequent relationships with [redacted] and other women.  
One of the veteran's relatives stated that the veteran was 
married initially to [redacted] but that [redacted] was shot 
dead during the war and he then married the appellee.  A 
record search by a VA field examiner at the local parish 
disclosed records of the birth of a child between the veteran 
and [redacted] but no church or civil record of any marriage 
between them.  

Analysis

The Board notes that for VA benefit purposes, a "spouse" is a 
person of the opposite sex who is a husband or wife.  
38 U.S.C.A. § 101(31) (West 1991).  A marriage "means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the rights to benefits 
accrued."  38 C.F.R. § 3.1(j).  Since the appellant resided 
in the Philippines during her entire marriage to the veteran, 
the Board will look to Philippine law in determining whether 
her purported marriage to the veteran was valid.

However, even if the marriage between the appellant and the 
veteran is found to not be valid because of a legal 
impediment, there is one other way that the appellant can be 
considered to have been the veteran's spouse for VA benefit 
purposes.  If the marriage is considered invalid under 
Philippine law, it will be "deemed valid" for purposes of a 
claim for VA benefits if the appellant was unaware of the 
legal impediment at the time she entered into the marriage to 
the veteran.  In other words, even if according to the laws 
of the Philippines, the veteran and the appellant were not 
legally married due to some legal defect, such as the veteran 
being married to someone else at the time of his marriage to 
the appellant, the VA will consider the marriage valid for 
the purposes of entitlement to VA benefits if she was unaware 
of the veteran's existing marriage when entering into the 
marital relationship.  38 U.S.C.A. § 103(a); 38 C.F.R. 
§ 3.52.

The appellant can prove the existence of a marriage by the 
submission of various public records.  38 C.F.R. § 3.205(a).  
In the absence of conflicting information, proof of a legally 
valid marriage which meets the requirements of 38 C.F.R. 
§ 3.205(a), along with a certified statement by the appellant 
concerning the dissolution of any prior marriage, may be 
accepted as establishing a valid marriage so long as the 
evidence is corroborated by the evidence of record.  
38 C.F.R. § 3.205(b).  If, however, the appellant is trying 
to establish the existence of a "deemed valid" marriage to 
the veteran, where she has submitted proof in accordance with 
38 C.F.R. § 3.205(a) (e.g., submitting certain types of 
public documents), and in accordance with 38 C.F.R. § 3.52, 
the appellant's signed statement that she had no knowledge of 
an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of the fact.  38 C.F.R. § 3.205(c).  

In regard to Philippine law, the Board notes that the laws 
regarding marriage were originally located in Title III of 
Book 1 of the Philippine Civil Code.  However, these laws 
were reorganized and made part of Title I of the Philippine 
Family Code, which was promulgated by the President of the 
Philippines in July 1987.  Enactment of the Philippine Family 
Code repealed Title III of Book 1 of the Philippine Civil 
Code.  However, although promulgated in July 1987, the 
Philippine Family Code did not become effective until after 
the date of the appellant's purported marriage to the veteran 
in 1980.  The Philippine Family Code provides that it shall 
have retroactive effect insofar that it does not impair 
rights granted under the Philippine Civil Code or other laws.  
See the Family Code of the Philippines, Title XII, 
Article 256 (1992 ed.).

The appellant's November 1980 marriage occurred when the 
Philippine Civil Code was in effect.  However, with the 
exception of a few changes the applicable laws in this case 
on the Philippine Civil Code have remained the same with the 
enactment of the Philippine Family Code.  Therefore, the 
Board will discuss the applicable articles of the Philippine 
Civil Code as those still in effect and cite in parentheses 
the corresponding articles of the Philippine Family Code.  
The Board will only discuss the corresponding articles of the 
Philippine Family Code when there has been a change in the 
law applicable to this case.  Brackets will enclose this text 
discussing the changes in the law.  In light of the law 
regarding the retroactive effect of Article 256 of the 
Philippine Family Code, in deciding this appeal, the Board 
will apply the laws most favorable to the appellant, whether 
located in the Philippine Civil Code or in the Philippine 
Family Code.

Chapter I states the requisites of marriage.  In order for a 
marriage to be solemnized, Article 53 (Articles 2 and 3) 
require that there be legal capacity of the contracting 
parties, their freely giving consent, authority of the person 
performing the marriage, and a marriage license except in the 
case of a marriage of "exceptional character."  Article 54 
(Article 5) provides that any person of the required age may 
contract a marriage if not under any of the impediments 
mentioned in Articles 80 to 84.  That is, if the requirements 
of Article 54 are met, he or she possesses that "legal 
capacity" to contract to marry.  

Chapter II describes different types of marriages that are 
considered marriages of "exceptional character," which by law 
may be solemnized without the obtaining of a marriage 
license.  Article 76 (Article 34) identifies one such type of 
marriage that may be solemnized without a license.  This 
marriage requires the parties to be unmarried, that they have 
lived together as husband and wife for at least five years, 
and they desire to marry each other.  The parties are further 
required to state those facts in an affidavit and the 
official authorized under law to solemnize the marriage must 
sign in an affidavit that it is his or her opinion that no 
legal impediment to the marriage existed.  [Article 34 of the 
Philippine Family Code explicitly requires that no legal 
impediment to the marriage exist.]

When considering the laws of Chapter II regarding 
"exceptional marriages," two critical points must be kept in 
mind.  First, these laws merely excuse the requirement of 
obtaining a marriage license.  Second, as a corollary to the 
first point, the parties must still possess the legal 
capacity to contract and marry, meaning that there must not 
be a legal impediment to the marriage.  

Chapter III discusses legal impediments to marriage, which 
will render the marriage "void" or "voidable."  Article 80(4) 
(Article 35(4)) provides that certain types of marriages are 
void from the beginning.  One type of marriage is a bigamist 
marriage.  That is, if one of the parties to a marriage is 
already married to someone else, he or she did not possess 
the legal capacity to contract and marry the second time.  
However, Article 83(2) provides that a second marriage is not 
void when 

the first spouse has been absent for 
seven consecutive years at the time of 
the second marriage without the spouse 
present having news of the absentee being 
alive, ...or if the absentee is presumed 
dead according to Articles 390 and 391, 
the marriage so contracted shall be 
valid...until declared null and void by a 
competent court.  

Article 390 indicates that "[a]fter an absence of seven 
years, it being unknown whether or not the absentee still 
lives, he shall be presumed dead for all purposes, except for 
those of succession."  [Article 41 of the Philippine Family 
Code, a corresponding law to Article 83(2) of the Philippine 
Civil Code, requires the prior spouse has been absent for 
four consecutive years rather than seven years and the spouse 
present has a well-founded belief that the absent spouse was 
already dead.  In contrast to Article 83(2) of the Philippine 
Civil Code, to contract a subsequent marriage under 
Philippine Family Code, the spouse present must institute a 
legal proceeding to obtain a declaration of presumptive death 
of the absentee spouse.].  Therefore, even if the first 
marriage has not been dissolved by divorce or annulment, and 
the whereabouts of the absent spouse is not known, 
Article 83(2) provides a way to establish by a statutory 
presumption that the first marriage was dissolved by death 
even though direct evidence of the death is not available.  
The first marriage is dissolved by operation of law by 
presuming the first wife is dead.  Once the first marriage 
has been found dissolved by death, the legal impediment of a 
prior marriage no longer exists so that the spouse present 
gains the legal capacity to contract the second marriage.  
Hence, Article 76 and 83 of the Philippine Civil Code 
possesses common requirements, which when met by a party to a 
marriage who was previously married, eliminate the need to 
obtain a divorce from the first marriage and a need to obtain 
a marriage license for the second marriage.  

I.  Validity of the Appellant's Marriage

On file is a photographic copy of a marriage contract between 
the veteran and the appellant, which shows that they were 
married in November 1980 and that the veteran at that time 
was a widower.  

The question before the Board is whether the record contains 
evidence which conflicts with the prima facie evidence of 
marriage reflected in the November 1980 marriage contract so 
as to render the marriage contract between the appellant and 
the veteran insufficient to prove a valid marriage under 
38 C.F.R. § 3.205(b).  

On file is a photographic copy of a marriage contract between 
the veteran and the appellee, which shows that they were 
married in February 1944.  While it has been argued by the 
appellant in her substantive appeal to the Board that this 
contract is essentially invalid as it is unsigned, both the 
signatures of the veteran and the appellee are clearly shown 
on the original copy of this document which has been on file 
in the claims folder since 1946.  Furthermore, the existence 
of a valid marriage between the appellee and the veteran has 
been corroborated by other documents on file as well as 
statements from the veteran and others as shown above.  

As there is adequate evidence on file that the veteran was 
married to the appellee at the time he married the appellant, 
this prior subsisting marriage would render the veteran's 
subsequent marriage to the appellant invalid unless the 
marriage to the appellee was legally dissolved.  Neither the 
veteran during his lifetime nor the appellant has contended 
that the veteran obtained a divorce from the appellee.  Since 
divorce has not been recognized in the Philippines since the 
1950's, the veteran cannot be presumed to have been divorced 
from the appellee because as late as 1954 they were 
maintaining a conjugal relationship when divorce could not be 
obtained.  The absence of a divorce decree terminating the 
marriage of the veteran and appellee is fatal to the 
appellant's contention that she was legally married to the 
veteran in November 1980 because Philippine law does not 
allow a bigamist marriage.  The evidence does not show that 
the veteran's marriage to the appellee was dissolved prior to 
his marriage to the appellant.  Nor does it show that the 
appellee could have been presumed dead by statute insofar as 
she maintained a continuous residence in the locality where 
the veteran abandoned her in 1954 and he himself approached 
her in 1986 to obtain her signature on certain papers.  As 
such, the marriage between the appellee and the veteran was 
not terminated and the veteran's marriage to the appellant is 
rendered invalid under Philippine law.  



II.  Deemed Valid Marriage

Notwithstanding the above, if the appellant were able to 
establish the elements of a common-law marriage, and to 
establish that she lacked any knowledge of a legal impediment 
to that marriage, her common-law marriage could be "deemed 
valid" for the purpose of establishing her entitlement to VA 
benefits as the veteran's surviving spouse.  Where a claimant 
without knowledge of any legal impediment entered into a 
marriage with a veteran which, but for the impediment would 
have been valid and the claimant thereafter cohabited with 
the veteran for one year or more immediately before the 
veteran's death or for any period of time if a child was born 
of the purported marriage or was born before such marriage, 
the purported marriage may be deemed valid, unless a claim 
had been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits.  38 C.F.R. § 3.52.

Whether, at the time of her marriage to the veteran, the 
appellant knew of the veteran's existent marriage to the 
appellee is unclear.  In any event, the evidence of record 
clearly shows that the appellant herself had an undissolved 
marriage to another individual, O. M.  This marriage was 
acknowledged by the appellant on a number of occasions 
including on a Declaration of Status of Dependents signed by 
her in August 1995.  Her brothers further acknowledged her 
marriage to O. M. when interviewed by a VA field examiner in 
May 1996.  

While the appellant has recently denied this marital 
relationship, including during her testimony in June 2001, 
the evidence in its entirety shows otherwise.  Her recent 
statements, which contradict her early assertions, which have 
been consistent on this matter, appear to be made for 
financial gain and, thus, lack credibility.  While a 
certified search of the records maintained by the Quezon City 
Civil Registry Office between December 13, 1964 and 
January 31, 1965 failed to disclose any record of the 
appellant's marriage to O. M., the Board does not find that 
this search is dispositive of this matter in light of the 
totality of the evidence.  As noted above both the appellant 
and her brothers have acknowledged a prior marriage to O. M. 
and the veteran also in a deposition in October 1995 
confirmed that the appellant had a prior existing marriage.  
Significantly, the appellant in her deposition in May 1996 
specifically indicated that the marriage to O. M. took place 
not in 1964 but around the middle part of 1963 and that her 
oldest son from that marriage was born in November 1964.  
Consequently, any search for a record of the appellant's 
marriage to O. M. which excluded records dated in 1963, as 
did this search, cannot be relied upon to disprove the 
existence of such a marriage. 

In short, based on earlier contradictory statements by the 
appellant and statements of others including the veteran and 
relatives of the appellant, her more recent statements and 
testimony denying a prior marriage to O.M. lack credibility.  
As such, her testimony has little probative value in 
recanting her earlier assertions of a marriage to O. M.  This 
marriage was not legally dissolved prior to her purported 
marriage to the veteran.  The appellant has indicated that 
although she had not heard from O. M. for many years, at the 
time of her marriage to the veteran she had heard only that 
he might have died and did not attempt to ascertain whether 
he was living or to obtain any decree as to his presumptive 
death.  Consequently the Board finds that the appellant has 
not shown that she was unaware of the existence of a legal 
impediment to her marriage to the veteran, i.e., her existing 
marriage to another man.  Therefore, her present appeal must 
be denied.

In reaching its decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced as to warrant its application.  





ORDER

The appellant, not being a proper claimant for purposes of 
entitlement to recognition as the veteran's spouse or 
surviving spouse for the purpose of VA benefits, including 
accrued benefits, the appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

